Citation Nr: 1533995	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-21 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1963 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Regional Office (RO) in Houston, Texas.

In July 2015, the Veteran was scheduled to appear at a Board videoconference hearing, but he did not appear.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In short, the Veteran's service records show that he annually qualified to continue duty involving SCUBA diving.  While there are no service treatment records involving symptoms of vertigo, the Board has accepted these annual diving physical examinations as a possible injury that occurred during service.  The Veteran currently endorses symptoms of vertigo that began shortly after he left the military.  He believes that this may have been caused by the 50 to 60 dives he participated in, two of which he said required him be put into a decompression chamber.  As a result, a VA examination is needed to determine whether the Veteran's current endorsement of vertigo symptoms are related to an injury he incurred during service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his vertigo.  After the Veteran has signed the appropriate releases, any records not already associated with the claims folder should be obtained and associated with the claims folder.

Regardless of whether or not the Veteran responds, any outstanding VA treatment records must be obtained from the San Antonio VAMC beginning in October 2009. 

If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Only after receiving as much of the above identified medical records as are available, then schedule the Veteran for a VA examination regarding vertigo symptoms.  

The examiner should review the claims file including any records obtained above, interview and examine the Veteran, conduct any appropriate testing, and offer opinions regarding the directives below (if the Veteran is unable to attend the examination, the examiner should still offer opinions regarding these directives based on a review of his claims file): 

(a)  identify and diagnose any current vertigo disorder. 

(b)  if a vertigo disorder is identified, opine whether it is at least as likely as not (50 percent likelihood or greater) related to service.  In answering this question, the examiner should consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology, and his in-service diving experiences.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The absence of evidence of treatment for a vertigo disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The rationale for any opinion offered must be provided.  If the examiner cannot provide a nexus opinion without resorting to speculation, the examiner should explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.
 
3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  The supplemental statement of the case must contain a discussion of all of the pertinent evidence of record.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




